Title: From George Washington to Major Henry Lee, Jr., 3 September 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir
          Head Quarters West-point 3 Sepr 1779
        
        In answer to your letter of this date which I have this minute received. As you request my concurrence to the step you propose, I do not find myself at liberty to give it, because it appears to me to be premature and unnecessary. From the time your report was

dispatched to Congress, there is no reason to suppose delay. I am firmly persuaded the event will shew you they cannot possibly intend you injustice. I should be sorry you would suffer your sensibility to betray you into an error—which on reflexion you would condemn. I am D. Sir &
        
          G.W.
        
      